FORM N-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09561 CENTURY CAPITAL MANAGEMENT TRUST (Exact name of Registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Steven Alfano c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: 10/31 Date of reporting period: 7/31/04 FORM N-Q ITEM 1. SCHEDULE OF INVESTMENTS CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS
